ORDER
T.G. NELSON, Circuit Judge:
The Opinion filed January 10, 2003, slip op. 231, and appearing at 315 F.3d 1176, is amended as follows:
1. At slip op. 240, line 4, delete “with ‘deliberate indifference’ ” and replace with “without due care”.
With this amendment, the panel has voted unanimously to deny the petition for panel rehearing and the petition for rehearing.
The full court has been advised of the petition for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for rehearing and the petition for rehearing en banc are DENIED.